Board of Tax Appeals, No. 2006-T-1054. This cause is pending before the court as an appeal from the Board of Tax Appeals. Upon consideration of appellant’s motion to consolidate this case with 2007-0579, Lovell v. Levin, Board of Tax Appeals, No. 2006-M-782, 2007-0580, Caldwell v. Levin, Board of Tax Appeals, No. 2006-H-548, 2007-0586, Huelsman v. Levin, Board of Tax Appeals, No. 2006-R-549, and 2007-0589, Lovell v. Levin, Board of Tax Appeals, No. 2006-A-781,
It is ordered by the court that the motion is granted in part and denied in part.
This ease shall be consolidated with 2007-0579, 2007-0580, 2007-0586 and 2007-0589 for oral argument.
In all other respects appellant’s motion is denied.